SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

623
CA 11-00037
PRESENT: SCUDDER, P.J., SMITH, CENTRA, AND LINDLEY, JJ.


IN THE MATTER OF THE JUDICIAL SETTLEMENT OF
THE INTERMEDIATE ACCOUNT OF HSBC BANK USA, N.A.
AS TRUSTEE OF THE TRUST UNDER AGREEMENT DATED
JANUARY 21, 1957, SEYMOUR H. KNOX, GRANTOR,
FOR THE BENEFIT OF THE ISSUE OF SEYMOUR H.
KNOX, III FOR THE PERIOD JANUARY 21, 1957 TO
NOVEMBER 3, 2005.
------------------------------------------------       OPINION AND ORDER
HSBC BANK USA, N.A., PETITIONER-APPELLANT;

W.A. READ KNOX, SEYMOUR H. KNOX, IV, AVERY KNOX,
HELEN KEILHOLTZ, AND DANIEL C. OLIVERIO, AS
GUARDIAN AD LITEM FOR SEYMOUR H. KNOX, V, JOHN
CLAYTON KNOX, AND GEORGIA BROWN KNOX,
OBJECTANTS-RESPONDENTS.
(PROCEEDING NO. 1.)
(APPEAL NO. 4.)


HARRIS BEACH PLLC, BUFFALO (RICHARD T. SULLIVAN OF COUNSEL), AND BLAIR
& ROACH, TONAWANDA, FOR PETITIONER-APPELLANT.

DONALD G. MCGRATH, PLLC, WILLIAMSVILLE (DONALD G. MCGRATH OF COUNSEL),
AND DUKE, HOLZMAN, PHOTIADIS & GRESENS LLP, BUFFALO, FOR OBJECTANTS-
RESPONDENTS W.A. READ KNOX, SEYMOUR H. KNOX, IV, AVERY KNOX, AND HELEN
KEILHOLTZ.

HODGSON RUSS LLP, BUFFALO (DANIEL C. OLIVERIO OF COUNSEL), FOR
OBJECTANT-RESPONDENT DANIEL C. OLIVERIO, AS GUARDIAN AD LITEM FOR
SEYMOUR H. KNOX, V, JOHN CLAYTON KNOX, AND GEORGIA BROWN KNOX.


     Appeal from an order of the Surrogate’s Court, Erie County
(Barbara Howe, S.), entered February 24, 2010. The order determined
that petitioner had been negligent and that petitioner is liable for
all damages occasioned by its negligence.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Opinion by SCUDDER, P.J., as in HSBC Bank USA, N.A. v Knox
([appeal No. 2] ___ AD3d ___ [June 19, 2012]).


Entered:    June 19, 2012                          Frances E. Cafarell
                                                   Clerk of the Court